EXHIBIT 10ii

PERSONAL and CONFIDENTIAL

February 9, 2011

First Name Last Name

Dear First Name:

I am pleased to inform you that you are one of a select group of individuals
receiving a stock option award in 2011. We use these awards to reward performers
who we believe will be key contributors to our growth well into the future. You
have been awarded a nonstatutory stock option for XX shares of Stryker
Corporation Common Stock at a price of $XX.XX per share. Except as otherwise
provided in the Terms and Conditions, this option will become exercisable
20% per year beginning on February 9, 2012 and will expire on February 8, 2021.

You will be required to “Accept” the award online via the UBS One Source website
located at www.ubs.com/onesource/SYK between March 2 and March 30, 2011. The
detailed terms of the option are set forth in the Terms and Conditions and any
applicable country addendum and the provisions of the Company’s 2006 Long-Term
Incentive Plan. Those documents, together with the related Prospectus, are
available on the UBS One Source website and you should read them before
accepting the award. We suggest that you retain hard copies of this letter and
the Terms and Conditions and any applicable country addendum as evidence of the
award of the option to you.

There also are additional educational materials on the UBS One Source website in
the Library section including Stock Option Brochure, Stock Option Frequently
Asked Questions and Stock Option Tax Questions & Answers.

The efforts and the results you have delivered have demonstrated how you are
there for Stryker, and these stock awards are one way in which we are there for
you. Thank you for your strong performance and I look forward to your future
contributions toward making Stryker the world’s most admired, fastest growing
medical technology company!

 

Sincerely, /s/ Stephen P. MacMillan Stephen P. MacMillan Chairman, President and
Chief Executive Officer



--------------------------------------------------------------------------------

STRYKER CORPORATION

TERMS AND CONDITIONS

RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED

PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN

1. The Options to purchase Shares of Stryker Corporation (the “Company”) granted
to you during 2011 are subject to these Terms and Conditions Relating to
Nonstatutory Stock Options Granted Pursuant to the 2006 Long-Term Incentive Plan
(the “Terms and Conditions”) and all of the terms and conditions of the Stryker
Corporation 2006 Long-Term Incentive Plan, as amended (the “Plan”), which is
incorporated herein by reference. In the case of a conflict between these Terms
and Conditions and the terms of the Plan, the provisions of the Plan will
govern. Capitalized terms used but not defined herein have the meaning provided
therefor in the Plan. For purposes of these Terms and Conditions, “Employer”
means the Company or Subsidiary that employs you as of the Grant Date and, in
the event you transfer employment to the Company or another Subsidiary following
the Grant Date, the Company or Subsidiary that employs you during the remaining
term of the Options on an applicable date.

2. Upon the termination of your employment with your Employer, your right to
exercise the Options shall be only as follows:

(a) If your employment is terminated by Retirement (as such term is defined in
the Plan or determined under local law), you or your estate (in the event of
your death after your termination by Retirement) shall have the right, at any
time on or prior to the 10th anniversary of the grant date, to exercise the
Options with respect to all or any part of the Shares subject thereto,
regardless of whether the right to purchase Shares had accrued on or before the
date of your termination by Retirement.

(b) If your employment is terminated by reason of Disability (as such term is
defined in the Plan or determined under local law) or death, you, your legal
representative or your estate shall have the right, for a period of one year
following such termination, to exercise the Options with respect to all or any
part of the Shares subject thereto, regardless of whether the right to purchase
such Shares had accrued on or before the date of your termination by Disability
or death.

(c) If you cease to be an Employee of your Employer for any reason other than
those provided in (a) or (b) above, you or your estate (in the event of your
death after such termination) may, within the thirty (30)-day period following
such termination, exercise the Options with respect to only such number of
Shares as to which the right of exercise had accrued on or before the
Termination Date. If you are a resident of or employed in the United States,
“Termination Date” shall mean the effective date of termination of your
employment with your Employer. If you are resident or employed outside of the
United States, “Termination Date” shall mean the earliest of (i) the date on
which notice of termination is provided to you, (ii) the last day of your active
service with your Employer, or (iii) the last day on which you are an Employee
of your Employer, as determined in each case without including any required
advance



--------------------------------------------------------------------------------

notice period and irrespective of the status of the termination under local
labor or employment laws.

(d) Notwithstanding the foregoing, the Options shall not be exercisable in whole
or in part (i) after the 10th anniversary of the grant date, or (ii) except as
provided in Section 3(c) hereof or in the event of termination of employment
because of Disability, Retirement or death, unless you shall have continued in
the employ of the Company or one of its Subsidiaries for one (1) consecutive
year following the date of grant of the Options.

(e) Notwithstanding the foregoing, if you are eligible for Retirement but cease
to be an Employee of your Employer for any other reason before you retire, your
right to exercise the Options shall be determined as if your employment ceased
by reason of Retirement.

(f) If you are both an Employee and a Director, the provisions of this Section 2
shall not apply until such time as you are neither an Employee nor a Director of
the Company.

(g) If you are resident or employed in a country that is a member of the
European Union, the grant of the Options and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of these Terms and Conditions is
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.

3. The number of Shares subject to the Options and the price to be paid therefor
shall be subject to adjustment and the term and exercise dates hereof may be
accelerated as follows:

(a) In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Options the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such share shall be
exchanged, or to which each such share shall be entitled. The Options shall also
be appropriately amended as to price and other terms as may be necessary to
reflect the foregoing events. In the event there shall be any other change in
the number or kind of the outstanding Shares, or of any stock or other
securities into which such Common Stock shall have been exchanged, then if the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in the Options, such adjustments shall be made in
accordance with such determination.



--------------------------------------------------------------------------------

(b) Fractional Shares resulting from any adjustment in the Options may be
settled in cash or otherwise as the Committee shall determine. Notice of any
adjustment will be given to you and such adjustment (whether or not such notice
is given) shall be effective and binding for all purposes hereof.

(c) The Committee shall have the power to amend the Options to permit the
exercise of the Options (and to terminate any unexercised Options) prior to the
effectiveness of (i) any disposition of substantially all of the assets of the
Company or the Employer, (ii) the shutdown, discontinuance of operations or
dissolution of the Company or the Employer, or (iii) the merger or consolidation
of the Company or the Employer with or into any other unrelated corporation.

4. To exercise the Options, you must complete the on-line exercise procedures as
established through UBS, the outsourced stock plan administration vendor, at
www.ubs.com/onesource/SYK, or you can contact UBS by telephone at +1 860 727
1515 (or such other direct dial-in number that may be established from time to
time). As part of such procedures, you shall be required to specify the number
of Shares that you elect to purchase and the date on which such purchase is to
be made, and you shall be required to make full payment of the Exercise Price.
An Option shall not be deemed to have been exercised (i.e., the exercise date
shall not be deemed to have occurred) until the notice of such exercise and
payment in full of the Exercise Price are provided. The exercise date will be
defined by the New York Stock Exchange (NYSE) trading hours. If an exercise is
completed after the market close or on a weekend, the exercise will be dated the
next following trading day.

The Exercise Price may be paid in such manner as the Committee may specify from
time to time in its sole discretion and as established through UBS, including
(but not limited to) the two following methods: (i) by a net exercise
arrangement pursuant to which the Company will reduce the number of Shares
issued upon exercise by the largest whole number of Shares with an aggregate
Fair Market Value on the date of purchase sufficient to cover the aggregate
Exercise Price, or (ii) cash payment. In cases where you utilize the net
exercise arrangement and the Fair Market Value of the number of whole Shares
withheld is greater than the aggregate Exercise Price, the Company shall make a
cash payment to you equal to the difference as soon as administratively
practicable.

5. Regardless of any action the Company and/or your Employer take with respect
to any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including the grant of the
Options, the vesting of the Options, the exercise of the Options, the subsequent
sale of any Shares acquired pursuant to the Options and the receipt of any
dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Options to reduce or eliminate your liability for Tax-Related
Items.

Prior to the delivery of Shares upon exercise of your Options, if your country
of residence (and/or your country of employment, if different) requires
withholding of Tax-Related



--------------------------------------------------------------------------------

Items, the Company shall withhold a sufficient number of whole Shares otherwise
issuable upon exercise of the Options that have an aggregate Fair Market Value
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to the Shares. In cases where the Fair Market Value of the number of
whole Shares withheld is greater than the minimum Tax-Related Items required to
be withheld, the Company shall make a cash payment to you equal to the
difference as soon as administratively practicable. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items. Alternatively, your Employer may withhold the minimum
Tax-Related Items required to be withheld with respect to the Shares in cash
from your regular salary and/or wages, or other amounts payable to you. In the
event the withholding requirements are not satisfied through the withholding of
Shares by the Company or through your regular salary and/or wages or any other
amounts payable to you by your Employer, no Shares will be issued to you (or
your estate) upon exercise of the Options unless and until satisfactory
arrangements (as determined by the Board of Directors) have been made by you
with respect to the payment of any Tax-Related Items which the Company and your
Employer determines, in its sole discretion, must be withheld or collected with
respect to such Options. By accepting these Options, you expressly consent to
the withholding of Shares and/or cash as provided for hereunder. All other
Tax-Related Items related to the Options and any Shares delivered in payment
thereof are your sole responsibility.

The Options are intended to be exempt from the requirements of Code
Section 409A. The Plan and these Terms and Conditions shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that these Terms and Conditions are subject to Code Section 409A and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company’s sole discretion, and without your consent, amend these Terms and
Conditions to cause them to comply with Code Section 409A or be exempt from Code
Section 409A.

6. If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the Options or have previously signed such an agreement and
you breach any non-competition, nonsolicitation or nondisclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a subsidiary or during the one-year period following
termination of employment, any unexercised portion of the Options shall be
rescinded and you shall return to the Company all Shares that were acquired upon
exercise of the Options that you have not disposed of and the Company shall
repay you an amount for each such Share equal to the lesser of the Exercise
Price or the Fair Market Value of a Share at such time. Further, you shall pay
to the Company an amount equal to the profit realized by you on all Shares that
were acquired upon exercise of the Options that you have disposed of. For
purposes of the preceding sentence, the profit shall be the difference between
the Exercise Price and the Fair Market Value of the Shares at the time of
disposition.

7. The Options shall be transferable only by will or the laws of descent and
distribution and shall be exercisable during your lifetime only by you. If you
shall purport to make any transfer of the Options, except as aforesaid, the
Options and all rights thereunder shall terminate immediately.



--------------------------------------------------------------------------------

8. If you are resident or employed outside of the United States, you agree, as a
condition of the grant of the Options, to repatriate all payments attributable
to the Shares and/or cash acquired under the Plan (including, but not limited
to, dividends and any proceeds derived from the sale of the Shares acquired
pursuant to the Options) in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you also agree to take any and all actions, and consent
to any and all actions taken by the Company, as may be required to allow the
Company to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different). Finally, you agree to take
any and all actions as may be required to comply with your personal legal and
tax obligations under local laws, rules and regulations in your country of
residence (and country of employment, if different).

9. The Options shall not be exercisable in whole or in part, and the Company
shall not be obligated to issue any Shares subject to the Options, if such
exercise and sale would, in the opinion of counsel for the Company, violate the
Securities Act of 1933, or other Federal, State or non-U.S. statutes having
similar requirements, as in effect at the time. The Options are subject to the
further requirement that, if at any time the Board of Directors shall determine
in its discretion that the listing or qualification of the Shares subject to the
Options under any securities exchange requirements or under any applicable law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issuance of shares under
the Options, the Options may not be exercised in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors.

10. The grant of the Options shall not confer upon you any right to continue in
the employ of your Employer nor limit in any way the right of your Employer to
terminate your employment at any time. You shall have no rights as a shareholder
of the Company with respect to any Shares issuable upon the exercise of the
Options until the date of issuance of such Shares.

11. You acknowledge and agree that the Plan is discretionary in nature and may
be amended, cancelled, or terminated by the Company, in its sole discretion, at
any time. The grant of the Options under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of stock options or
benefits in lieu of stock options in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the form
and timing of any grant, the number of Shares subject to the grant, the vesting
provisions and the exercise price. Any amendment, modification or termination of
the Plan shall not constitute a change or impairment of the terms and conditions
of your employment with your Employer.

12. Your participation in the Plan is voluntary. The value of the Options and
any other awards granted under the Plan is an extraordinary item of compensation
outside the scope of your employment (and your employment contract, if any). Any
grant under the Plan, including the grant of the Options, is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.



--------------------------------------------------------------------------------

13. These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.

14. The Options are Nonstatutory Stock Options and shall not be treated as
Incentive Stock Options.

15. The Company and your Employer hereby notify you of the following in relation
to your personal data and the collection, processing and transfer of such data
in relation to the grant of the Options and your participation in the Plan,
pursuant to applicable personal data protection laws. The collection, processing
and transfer of your personal data is necessary for the Company’s administration
of the Plan and your participation in the Plan, and your denial and/or objection
to the collection, processing and transfer of personal data may affect your
ability to participate in the Plan. As such, you voluntarily acknowledge,
consent and agree (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.

The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Options or any other entitlement to Shares awarded, canceled,
purchased, vested, unvested or outstanding in your favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by you or
collected, where lawful, from third parties, and the Company and your Employer
will process the Data for the exclusive purpose of implementing, administering
and managing your participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. The Data will be
accessible within the Company’s organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan.

The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company and your Employer may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, the United States or elsewhere throughout the world. You hereby authorize
(where required under applicable law) the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on your
behalf to a broker or other third party with whom you may elect to deposit any
Shares acquired pursuant to the Plan.

You may, at any time, exercise your rights provided under applicable personal
data



--------------------------------------------------------------------------------

protection laws, which may include the right to (a) obtain confirmation as to
the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan. You may seek to exercise these rights by
contacting your local HR manager.

16. The grant of the Options is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings with the local securities authorities (unless otherwise
required under local law). No employee of the Company is permitted to advise you
on whether you should purchase Shares under the Plan. Investment in Shares
involves a degree of risk. Before deciding to purchase Shares pursuant to the
Options, you should carefully consider all risk factors relevant to the
acquisition of Shares under the Plan and you should carefully review all of the
materials related to the Options and the Plan. In addition, you should consult
with your personal advisor for professional investment advice.

17. All questions concerning the construction, validity and interpretation of
the Options and the Plan shall be governed and construed according to the laws
of the State of Michigan, without regard to the application of the conflicts of
laws provisions thereof. Any disputes regarding the Options or the Plan shall be
brought only in the state or federal courts of the State of Michigan.

18. The Company may, in its sole discretion, decide to deliver any documents
related to the Options or other awards granted to you under the Plan by
electronic means. You hereby consent to receive such documents be electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

19. If you are resident outside of the United States, you acknowledge and agree
that it is your express intent that these Terms and Conditions, the Plan and all
other documents, notices and legal proceedings entered into, given or instituted
pursuant to the Options, be drawn up in English. If you have received these
Terms and Conditions, the Plan or any other documents related to the Options
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.

20. Notwithstanding any provisions of these Terms and Conditions to the
contrary, the Options shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different), as are
forth in the applicable Addendum to these Terms and Conditions. Further, if you
transfer your residence and/or employment to another country reflected in the
Addenda to these Terms and Conditions, the special terms and conditions for such
country will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable. Any applicable Addendum shall constitute part of these Terms and
Conditions.



--------------------------------------------------------------------------------

21. The Company reserves the right to impose other requirements on the Options,
any Shares acquired pursuant to the Options, and your participation in the Plan,
to the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan. Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.

*    *    *    *    *